                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES CORMAN, ENERGY                                      CIVIL ACTION
ALTERNATIVE STUDIES, INC. AND
THE ENERGY ALTERNATIVE STUDIES
INC. HEALTH AND WELFARE PLAN,
               Plaintiffs,
                                                          NO. 17-3912
              v.

THE NATIONWIDE LIFE INSURANCE
COMPANY,
              Defendant.

                                         ORDER

       AND NOW, this 11th day of July, 2019, upon consideration of Defendant’s Motion to

Dismiss and briefing in support thereof (ECF No. 33), Plaintiffs’ Response in Opposition (ECF

No. 36), Defendant’s Reply (ECF No. 38), this Court’s Order to Show Cause (ECF No. 39), and

the parties’ respective responses to that Order (ECF Nos. 40 & 41), IT IS ORDERED that

Defendant’s Motion is DENIED.




                                                   BY THE COURT:


                                                   /S/WENDY BEETLESTONE, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
